Citation Nr: 1027842	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  09-32 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota



THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disorder, to include spina bifida with scoliosis, low back pain, 
and herniated pulposus at L5-S1.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and his wife



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to December 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

A hearing was held on April 6, 2010, by means of video 
conferencing equipment with the appellant in Fargo, North Dakota, 
before the undersigned acting Veterans Law Judge (VLJ), sitting 
in Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of the 
hearing testimony is in the claims file.

The Board observes that although the RO determined that new and 
material evidence had been received sufficient to warrant 
reopening the Veteran's claim of entitlement to service 
connection, the Board as the final fact finder within VA, must 
initially determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the issue has been 
characterized as noted on the title page.


FINDINGS OF FACT

1.  In June 1985, the Board denied service connection for a low 
back disorder, to include spina bifida with scoliosis, low back 
pain, and herniated pulposus at L5-S1.

2.  In May 1986, the Board denied reopening the Veteran's claim 
of entitlement to service connection for a low back disorder.

3.  In February 1987, the Board affirmed its previous denial of 
the Veteran's claim of entitlement to service connection for a 
low back disability.

4.  The evidence received since the February 1987 Board decision, 
by itself or in conjunction with previously considered evidence, 
does relate to an unestablished fact necessary to substantiate 
the claim for service connection for a low back disorder.

5.  The evidence does not clearly and unmistakably establish that 
the Veteran's low back disorder preexisted his military service.  

6.  The Veteran has not been shown to have a current low back 
disorder that is causally or etiologically related to his 
military service.


CONCLUSIONS OF LAW

1. The Board's June 1985, May 1986, and Februarys1987 decisions, 
which denied entitlement to service connection for a low back 
disorder, are final. 38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 
C.F.R. §§ 20.1100, 20.1105 (2009).

2.  The evidence received subsequent to the Board's February 1987 
decision is new and material, and the claim for service 
connection for a low back disorder is reopened. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2009).

3.  A low back disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1111, 1153 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to reopen, 
VCAA notice must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the underlying 
claim for the benefit sought; and 2) what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that a notice letter must describe what evidence would 
be necessary to substantiate the element or elements required to 
establish the underlying claim that were found insufficient in 
the previous denial.  See id.

With respect to the issue of whether new and material evidence 
has been submitted to reopen the claim for service connection, 
the RO had a duty to notify the Veteran what information or 
evidence was needed in order reopen his claim.  The law 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be construed to 
require VA to reopen a claim that has been disallowed except when 
new and material evidence is presented or secured. 38 U.S.C.A. § 
5103A(f).  In the decision below, the Board has reopened the 
Veteran's claim for service connection for a low back disorder, 
and therefore, regardless of whether the requirements have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  Accordingly, the Board concludes that the current laws 
and regulations have been complied with, and a defect, if any, in 
providing notice and assistance to the Veteran was at worst 
harmless error in that it did not affect the essential fairness 
of the adjudication. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the merits of the claim for service connection, 
the RO did provide the appellant with notice in October 2008, 
prior to the initial decision on the claim in March 2009.  
Therefore, the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The October 2008 letter discussed 
the evidence necessary to support the Veteran's claim for service 
connection, and the Veteran was advised of how VA determines 
disability ratings and effective dates.  He was also informed 
that VA would make reasonable efforts to assist him in obtaining 
evidence supportive of his claim and what evidence he was 
expected to provide.  

The Board finds that the content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claim and to respond to VA notices.  Further, 
the Board finds that the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  He has not identified any outstanding 
records pertinent to his claim.  In fact, the Veteran stated in 
October 2008 that he had no additional information or evidence to 
substantiate his claim.  The Veteran was also provided the 
opportunity to testify at a hearing before the Board.

In addition, the Veteran was afforded a VA examination in January 
2009 in connection with his claim.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the January 2009 VA opinion obtained in this 
case is more than adequate, as it is predicated on a full reading 
of the service treatment records as well as the private and VA 
medical records in the Veteran's claims file.  It considers all 
of the pertinent evidence of record, to include the statements of 
the appellant, and provides a complete rationale for the opinion 
stated, relying on and citing to the records reviewed.  

The Board does observe that the January 2009 VA examination was 
performed by a physician's assistant rather than a medical doctor 
or orthopedic specialist.  However, the Board notes that in Cox 
v. Nicholson, 20 Vet. App. 563 (2007), the Court held that it has 
never required that medical examinations under section 5103A only 
be conducted by physicians.  As provided by 38 C.F.R. § 
3.159(a)(1), "competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions."  
In Cox, a nurse practitioner was found to fit squarely into the 
requirement of section 3.159(a)(1) as a provider competent to 
provide diagnoses, statements, or opinions.  Similarly, in this 
case, the January 2009 VA examiner was a physician's assistant, 
and thus, completed medical education and training and meets the 
requirement of section 3.159(a)(1) as one competent to provide 
diagnoses, statements, or opinions.  Moreover, the Board notes 
that the January 2009 VA examination was reviewed and co-signed 
by a physician.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them a 
statement of the case (SOC), which informed them of the laws and 
regulations relevant to the Veteran'' claim.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


Factual Background

As noted, the Board denied the Veteran's claim of entitlement to 
service connection for a low back disability in June 1985.  It 
found that the Veteran entered service with a preexisting back 
disability and that there was no pathological advancement of the 
disability in service.  The Board also noted that the Veteran was 
treated in service for acute and transitory symptoms and that X-
rays during service revealed mild scoliosis and spina bifida 
occulta, but no evidence of degenerative disc disease.  Moreover, 
the Board stated that herniated nucleus pulposus was first 
demonstrated many years following service.

The evidence at the time of the Board's June 1985 decision 
included the Veteran's service treatment records.  They show that 
on enlistment examination in December 1968 that the Veteran 
reported a history of a vertebral fracture at age 17.  Such was 
not medically documented; however, the Veteran indicated that he 
had experienced back trouble in the 11th grade.  In June 1969, 
the Veteran complained of pain in the lumbar area of his back; 
the impression was lumbar strain.  A subsequent June 1969 X-ray 
revealed mild scoliosis and spina bifida occulta at the first 
sacral segment.  The impression was multiple congenital 
abnormalities and scoliosis.  The Veteran again complained of 
back pain radiating to the left knee in June 1969.  A subsequent 
provider indicated an impression of low back strain with 
questionable bursitis.  

In July 1969 an X-ray revealed spina bifida occulta.  The 
vertebral bodies were well aligned and there was no evidence of 
fracture, narrowing, or degenerative change.  Following 
examination, the impression was spina bifida occulta at S1 and 
low back strain.  Subsequently in July 1969 the Veteran was 
referred to an orthopedic clinic.  At the time of his 
consultation, the Veteran reported a left-sided low back pain 
since prior to his entrance into service.  He described an injury 
to his back while wrestling in the 11th grade and stated that he 
wore a back brace for three months.  He described subsequent pain 
with running, prolonged marching, and lifting.  Postural low back 
pain was assessed.  

In October 1969 the Veteran reported complained of back pain.  In 
January 1970 he endorsed back pain of two years' duration.  In 
April 1970 the Veteran was noted to have chronic low back pain, 
paravertebral lumbar muscle spasm, and good range of motion.  The 
lumbosacral spine was within normal limits.  Moderate muscle 
strain was assessed in December 1970.  Later in December 1970 the 
Veteran endorsed recurrent low back pain of several years' 
duration.  

On discharge examination in November 1972, mild scoliosis and 
spina bifida occulta were noted.  The examiner indicated that 
they were asymptomatic and not considered disabling.

Private treatment records dated in November 1983 indicate the 
Veteran's report of an injury 15 years previously with continued 
complaints of back pain while in service.  The provider noted 
that a herniated disc had been assessed one year previously.  A 
December 1983 records reflects an impression of herniated nucleus 
pulposus at L5-S1.  

An April 1984 letter from V.A.W., M.D. indicates that at 
approximately 16 years of age, the Veteran suffered a minimal 
injury to his upper back while wrestling.  Dr. W. stated that 
there were no records, but that he remembered some minor details 
about the incident.  He stated that the injury was minor and that 
there was no residual.  He also indicated that the injury related 
to the upper back and not the low back.

In a June 1984 statement from a relative of the Veteran, the 
author stated that the Veteran required medical attention and 
treatment for a back injury while in service.  He opined that the 
injury in service had aggravated the Veteran since service.

In a June 1984 letter, P.L., M.D. indicated that he had first 
seen the Veteran in November 1983.  Dr. P.L. stated that at that 
time, the Veteran reported that he was initially seen in service 
and was told that he had back spasm and diminished disc space; 
the Veteran also reported that he continued to have off-and-on 
symptoms since that time.  Dr. P.L. indicated that the Veteran 
had been diagnosed with a herniated nucleus pulposus 
approximately one year previously.  Dr. L. also observed that the 
Veteran had a fall as a child and experienced some back 
discomfort, but that there was no evidence of a serious injury 
and that the Veteran had complete resolution of the pre-service 
injury.  Dr. L. stated that he had reviewed service records, to 
include those showing a diagnosis of spina bifida occulta.  He 
concluded that the Veteran's herniated nucleus pulposus was the 
end-stage of a continuing disease process which was begun in 
service.

At a July 1984 RO hearing, the Veteran's representative argued 
that there had been continuity of symptoms of the claimed low 
back disability since service.  His wife testified that she had 
married him in 1974 and that he had complained of low back pain 
since she met him.  The Veteran denied having worked post-service 
in physically demanding jobs.  

In a September 1984 letter, Dr. L. stated that the Veteran was 
not predisposed to having a herniated nucleus pulposus.  He noted 
that no testing was performed during service.  He reiterated his 
belief that the injury sustained in service and the subsequent 
herniated disc were related.

In May 1986 the Board determined that a new factual basis had not 
been established to permit entitlement to service connection, and 
declined to reopen the claim.  At that time, evidence added to 
the record included a February 1985 statement by the Veteran 
indicating that he was recovering from back surgery which and 
been carried out in December 1984.  He stated that he had 
experienced difficulty with his back since discharge from 
service, and finally sought medical assistance three years 
previously.  He pointed to evidence that was of record at the 
time of the Board's previous decision.

Also added to the record was a copy of an October 1968 
examination report for employment with the Elliott Meat Company.  
The examiner indicated that there were no abnormal findings.  At 
that time, the Veteran denied injuries and illnesses.  

In his October 1985 petition to reopen, the Veteran stated that 
he worked in shipping with that company and was required to load 
and unload beef.  The Veteran asserted that he first experienced 
pain in his low back in June 1969.  He stated his belief that the 
diagnosis of herniated nucleus pulposus was the end stage of a 
continuing disease process which began in service.

In February 1987, the Board affirmed the prior decision and 
determined that the benefit sought on reconsideration was denied.

Since the previous final denial, evidence added to the record 
includes private treatment records.  In they show a current low 
back disability and ongoing treatment.  An August 2000 on the job 
injury is noted.   

On VA examination in January 2009, the Veteran's history was 
reviewed.  Following physical examination and review of the 
record, the examiner opined that it was at least as likely as not 
that Veteran's low back condition in service was a manifestation 
of the developmental or congenital condition of scoliosis and 
spina bifida occulta.  He also opined that the herniated nucleus 
pulposus was less likely as not related to the Veteran's back 
condition and service and that it was at least as likely as not 
that the current condition was related to the herniated nucleus 
pulposus rather than a back injury or condition in service.

In an April 2009 letter, the Veteran's mother stated that she did 
not recall any signs of health or back related problems during 
the time the Veteran lived at home, prior to service.

In May 2009 a former employer stated that the Veteran worked for 
him from 1967 to 1968 and that the Veteran routinely carried out 
physical labor without any physical duress.  

A May 2009 letter from the Veteran's sister indicates that he 
lived with her prior to his enlistment, and that he worked at a 
meat packing plant and helped her build her home.  She stated 
that he never displayed any sign of a back problem.

A July 2009 letter from S.K., M.D. indicates his belief that the 
Veteran's initial injury was sustained in service.

In an August 2009 statement, a VA physician opined that the 
Veteran did not suffer from herniated discs during service.  He 
noted that there was never any evidence of a herniated disc or 
sciatica during active duty and that there was evidence of a back 
injury 12 years following service.

At the April 2010 hearing, argument was presented concerning 
whether the Veteran had a preexisting back disability, whether a 
chronic disability developed in service, and whether there was 
continuity of symptoms following service.  


Law and Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service. 38 U.S.C.A. § 1111.  History provided by the 
veteran of the preservice existence of conditions recorded at the 
time of the entrance examination does not, in itself, constitute 
a notation of a preexisting condition. 38 C.F.R. §§ 3.304(b)(1); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1995).  To rebut the presumption of sound 
condition under section 1111 of the statute for disorders not 
noted on the entrance or enlistment examination, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard. See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
"clear and convincing" burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than clear and unmistakable evidence).   It is an 
"onerous" evidentiary standard, requiring that the no-
aggravation result be "undebatable." Cotant v. West, 17 Vet. 
App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 
334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).  
Concerning clear and unmistakable evidence that the disease or 
injury was not aggravated by service, the second step necessary 
to rebut the presumption of soundness, a lack of aggravation may 
be shown by establishing that there was no increase in disability 
during service or that any increase in disability was due to the 
natural progress of the preexisting condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule of 
law which requires such fact to be assumed from another fact or 
group of facts found or otherwise established in the action. 
Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the 
presumption of sound condition at entrance to service cannot be 
rebutted, the fact for which the presumption stands--that is, 
that the veteran was in sound condition at entry to service as to 
the disability for which he seeks service connection--must be 
assumed as a matter of law.  Accordingly, where the government 
fails to rebut the presumption of soundness under section 1111, 
the veteran's claim must be considered one for service incurrence 
or direct service connection. See Wagner, 370 F.3d at 1094, 1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).

Where a preexisting disease or injury is noted on the entrance 
examination, section 1153 of the statute provides that "[a] 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  For veterans who served during a period of war or 
after December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity during 
service, and clear and unmistakable evidence includes medical 
facts and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition. 38 
C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 38 C.F.R. 
§ 3.306(b).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service. 38 C.F.R. § 3.306(b)(1).

A decision by the Board is final.  See 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2009).  Pursuant to 38 U.S.C.A. § 
5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to that 
claim. 

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim as in this case 
dealing with claims for service connection.  Evans v. Brown, 9 
Vet. App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining whether 
the newly submitted evidence is probative.  Id.  Such evidence 
must tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.

Initially, the Board observes that the Veteran's claim for 
service connection for a back disorder was previously considered 
and denied by the Board in decisions dated in June 1985, May 
1986, and February 1987.  The appellant was provided a copy of 
those decisions, and the Board's decisions in the matter are 
final. See 38 U.S.C.A. §§ 7103(a), 7104(b); 38 C.F.R. §§ 20.1100, 
20.1105.

In August 2008, the Veteran requested that his claim for service 
connection for a low back disorder be reopened.  The March 2009 
rating decision currently on appeal reopened the claim for 
service connection for a low back disorder and adjudicated the 
claim on a de novo basis.  As will be explained below, the Board 
believes that the RO's adjudication regarding reopening the 
Veteran's claim for service connection is ultimately correct.  
However, regardless of what the RO has done in cases such as 
this, "the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, it 
must so find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); 38 U.S.C.A. §§ 5108, 7104(b).  Although this claim does 
not involve a prior final denial by the Board but rather by the 
RO, the United States Court of Veterans Appeals (Court) has held 
that the same statutory reopening requirements apply to prior 
final RO decisions. Suttmann v. Brown, 5 Vet. App. 127, 135 
(1993); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Therefore, the Board is required by statute to review 
whether new and material evidence has been submitted to reopen 
the claim.  Thus, the Board has recharacterized the issue on 
appeal as whether the appellant has submitted new and material 
evidence to reopen the previously denied claim for service 
connection for a low back disorder.

The evidence associated with the claims file subsequent to the 
February 1987 Board decision includes VA and private medical 
records, a January 2009 VA examination report, a July 2009 letter 
from Dr. S.K., an August 2009 statement from a VA physician, lay 
statements, and hearing testimony, as well as the Veteran's own 
assertions.  The Board has thoroughly reviewed the evidence 
associated with the claims file subsequent to the February 1987 
Board decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the previously 
denied claim for service connection for a low back disorder.

The majority of this evidence is certainly new, in that it was 
not previously of record at the time of the February 1987 Board 
decision.  The Board also finds the July 2009 letter from Dr. 
S.K. to be material because it relates to an unestablished fact 
that is necessary to substantiate the claim.  In this regard, the 
private physician opined that the Veteran's back injury was 
sustained during his military service.  The Board must presume 
the credibility of this evidence for the purpose of determining 
whether it constitutes new and material evidence needed to reopen 
the claims and may not assess its probative weight in relation or 
comparison to other evidence for reopening purposes. See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond competence of witness).  Therefore, the 
Board finds that this evidence provides a connection or possible 
connection between a current low back disorder and the Veteran's 
military service, and thus, it relates to an unestablished fact 
necessary to substantiate the claim.  As such, the July 2009 
letter from S.K. raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that new 
and material evidence has been presented to reopen the Veteran's 
previously denied claim for service connection for a low back 
disorder.

The Board finds that there is no prejudice to the appellant by 
the Board proceeding to address the merits of this claim in this 
decision.  As discussed above, VA has already met all notice and 
assistance obligations to the appellant.  Moreover, the Veteran 
has been offered the opportunity to submit evidence and argument 
on the merits of the issue on appeal, and he has done so. See 
Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a low back 
disorder.  At the outset, the Board notes that the presumption of 
soundness applies because the Veteran's December 1968 enlistment 
examination did not find him to have any spine abnormalities, 
despite his own reported history of back trouble and a vertebral 
facture at the age of 17.  As previously indicated, history 
provided by the veteran of the preservice existence of conditions 
recorded at the time of the entrance examination does not, in 
itself, constitute a notation of a preexisting condition. 38 
C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

The Board does observe that there is evidence indicating that the 
Veteran may have had a preexisting back disorder, including his 
own reported medical history of back trouble and a vertebral 
fracture as well as his own contemporaneous statements made while 
seeking treatment both in service and after service.  
Nevertheless, the Board finds that there is insufficient evidence 
establishing that a low back disorder clearly and unmistakably 
existed prior to service.  In this regard, an April 1984 letter 
from Dr. V.A.W. indicates that the Veteran suffered a minimal 
injury to his upper back while wrestling when he was 16 years 
old.  Dr. W. stated that there were no records, but did note that 
he remembered some minor details about the incident.  He stated 
that the injury was minor and that there was no residual.  He 
also indicated that the injury related to the upper back and not 
the low back.  In addition, Dr. P.L. noted in a June 1984 letter 
that the Veteran had a fall as a child and experienced some back 
discomfort, but that there was no evidence of a serious injury 
and that the Veteran had complete resolution of the pre-service 
injury.  In addition, the April 2009 and May 2009 lay statements 
from the Veteran's mother, sister, and former employer indicated 
that the Veteran did not have any back problems or physical 
duress prior to service.  The Veteran himself also testified in 
April 2010 that he had injured his upper back prior to service, 
but that he did not sustain any lower back injury prior to his 
enlistment.  In addition, an October 1968 examination report from 
a former employer did not reveal any abnormal findings, and the 
Veteran denied having an injuries or illnesses at that time.  
Thus, despite numerous reports of a prior injury, it cannot be 
said that there is clear and unmistakable evidence showing that 
the Veteran actually had a preexisting low back disorder. 
Accordingly, the presumption of soundness is not rebutted.  
Therefore, the Board's analysis must turn to the issue of whether 
a current disorder was incurred during the Veteran's active 
service. See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. 
Cir. 2004) (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into claims 
for service connection based on service incurrence). VAOPGCPREC 
3-03 (July 16, 2003).

As previously noted, the Veteran's service treatment records do 
document complaints of a low back disorder.  In particular, the 
Veteran complained of lumbar back pain in June 1969, and an x-ray 
revealed mild scoliosis and spina bifida occulta at the first 
sacral segment.  The impression was multiple congenital 
abnormalities and scoliosis.  The Veteran also complained of back 
pain radiating to the left knee in June 1969, and a subsequent 
provider indicated an impression of low back strain with 
questionable bursitis.  A July 1969 X-ray further revealed spina 
bifida occulta, but the vertebral bodies were well aligned, and 
there was no evidence of fracture, narrowing, or degenerative 
change.  Following examination, the impression was spina bifida 
occulta at S1 and a low back strain.  

The Veteran was subsequently referred to an orthopedic clinic in 
July 1969.  He described pain with running, prolonged marching, 
and lifting, and postural low back pain was assessed.  The 
Veteran also complained of back pain in October 1969, and he 
reported having back pain during the prior two years in January 
1970.  In April 1970, the Veteran was noted to have chronic low 
back pain, paravertebral lumbar muscle spasm, and good range of 
motion.  However, the lumbosacral spine was found to be within 
normal limits.  A moderate muscle strain was later assessed in 
December 1970.  

Nevertheless, the remainder of the Veteran's service treatment 
records for the following two years is negative for any 
complaints, treatment, or diagnosis of a low back disorder.  In 
fact, his November 1972 discharge found that he had mild 
scoliosis and spina bifida occulta that were asymptomatic and 
disabling.  Moreover, the Veteran did not seek treatment 
immediately following his separation from service or for many 
years thereafter.  Indeed, the evidence of record indicates that 
he first sought treatment for his back over a decade later.  
Thus, to the extent the Veteran may have had any symptomatology 
in service, such symptomatology would appear to have been acute 
and transitory and to have resolved prior to his separation.  
Therefore, the Board finds that a low back disorder did not 
manifest during service or for many years thereafter.

The Board does observe the statements by the Veteran and his wife 
that he continued to have back problems since his period of 
service.  The Board also acknowledges that they are competent to 
report observable symptoms.  While lay persons are generally not 
competent to offer evidence which requires medical knowledge, 
such as opinions regarding medical causation or a diagnosis, they 
may provide competent testimony as to visible symptoms and 
manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 
F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). A veteran can attest to factual matters of which 
he or had had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited duty, 
and undergoing physical therapy. See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence. See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In this case, the Veteran and his wife are not competent to 
render a diagnosis or to opine as to the etiology of a disorder.  
However, the Board finds that they are competent to state that he 
has had back problems since service.  Nevertheless, this history 
is not supported by any credible evidence and is of limited 
probative value.  

Indeed, there is affirmative evidence showing that Veteran's 
scoliosis and spina bifida were actually asymptomatic at the time 
of his November1972 separation examination.  Thus, despite the 
assertions of the Veteran and his wife that he had been 
symptomatic since his separation, a physical examination 
specifically found him to have no symptoms when he separated.  

In addition, the allegations of the Veteran and his wife are 
inconsistent with the contemporaneous record.  Specifically, 
there is no documentation of any complaints, treatment, or 
diagnosis of a back disorder for many years following his 
separation from service.  In fact, the Veteran himself had 
previously indicated in his November 1983 VA Form 21-526 that he 
had first sought treatment for his back in November 1983 with Dr. 
P.L.  He has not identified any treatment between 1972 and the 
1980s.  Thus, the claims that the Veteran continued to have back 
problems since his separation from service are not supported by 
the contemporaneous evidence of record.  The Board finds the 
contemporaneous evidence to be more probative and credible than 
the current assertions of the Veteran and his wife.  
Contemporaneous evidence has greater probative value than history 
as reported by the Veteran. See Curry v. Brown, 7 Vet. App. 59, 
68 (1994). 

The Board also finds that the Veteran's inconsistent statements 
throughout the course of his appeal further place his credibility 
into question.  For example, the Veteran stated in December 1983 
that he did not have any treatment for his back prior to his 
military service.  However, in an April 1984 letter, Dr. V.A.W. 
recalled seeing the Veteran for a back injury, and his service 
treatment records indicate that he had reported wearing a back 
brace for three months prior to service.  Similarly, post-service 
medical records document the Veteran as having injured his back 
in August 2000 when he was lifting a heavy door, and he was seen 
for follow-up appointments for Workman's Compensation.  Private 
medical records dated in February 2005 also document the Veteran 
as having sustained a back injury in January 2005 when he was 
shoveling and plowing snow at work.  However, the Veteran told 
the January 2009 VA examiner that he did not have any other back 
injury or re-injury since 1985.  While these inconsistent 
statements do not pertain to the actual issue of continuity of 
symptomatology since service, they do further strain the 
Veteran's credibility.  

Based on the foregoing, the Board finds that the reported history 
by the Veteran and his wife regarding the continuity of 
symptomatology is not credible.  Therefore, the Board concludes 
that the Veteran did not have a chronic back disorder since his 
period of service.  

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a low 
back disorder, the Board notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during and 
after military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts in 
considering a claim for service connection.  Id.; cf. Dambach v. 
Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the 
absence of medical records during combat conditions does not 
establish absence of disability and thus suggesting that the 
absence of medical evidence may establish the absence of 
disability in other circumstances).  Thus, when appropriate, the 
Board may consider the absence of evidence when engaging in a 
fact finding role. See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in rebutting 
the aggravation part of the section 1111 presumption of 
soundness).

In addition to the lack of evidence showing that a low back 
disorder manifested during service or within close proximity 
thereto, the more probative medical evidence of record does not 
link any current diagnosis to the Veteran's military service.  In 
this regard, the January 2009 VA examiner reviewed the claims 
file and the Veteran's medical history and performed a physical 
examination.  In particular, he observed the Veteran's report 
that he initially injured his lower back on active duty when 
lifting a cast pipe, which was documented in his service 
treatment records.  The Veteran also indicated that his lower 
back had remained problematic since his initial injury and that 
he was later diagnosed with a herniated disc in 1985 when his 
back went out at work.  He subsequently underwent surgery in 
December 1985.  The Veteran specifically denied having any other 
back injury or re-injury, despite the question being asked twice.  
The examiner noted that the Veteran's assertion was in direct 
contrast to the evidence in claims file documenting injuries in 
August 2000 and January 2005.  Following the physical 
examination, the examiner diagnosed the Veteran with degenerative 
disk and joint disease of the lumbosacral spine.  He opined that 
it is at least as likely as not that the Veteran's low back 
injury and condition in service was a manifestation of his 
developmental and congenital condition scoliosis-spina bifida 
occulta.  As previously discussed, the Board has found that the 
Veteran did not have a preexisting low back disorder.  However, 
to the extent the Veteran has a congenital disorder, the Board 
notes that congenital or developmental defects are not diseases 
or injuries within the meaning of the applicable legislation. 38 
C.F.R. §§ 3.303(c), 4.9 (2005); see Winn v. Brown, 8 Vet. App. 
510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), 
and cases cited therein; see also VAOPGCPREC 82- 90.

The January 2009 VA examiner also opined that the Veteran's 
herniated nucleus pulposus is less likely as not related to his 
back injury and condition in service.  He further stated it is at 
least as likely as not that the Veteran's current back disorder 
is related to the herniated nucleus pulposus rather than his back 
injury and condition in service.  In so doing, the examiner noted 
that the Veteran's discharge examination did not reveal any 
symptomatic back condition.    

In addition, an August 2009 VA physician indicated that he had 
reviewed the extensive history of the Veteran's back problems.  
He noted that the Veteran did seek treatment for his back in 
service, but he also indicated that there was never any evidence 
of a herniated disk or sciatica during his military service.  He 
also observed that there was evidence that the Veteran had 
sustained a back injury 12 years after his discharge at which 
time testing revealed a herniated disc that led to surgery in 
1985.  Therefore, the physician opined that the available 
evidence does not support the Veteran's contention that his back 
problems are related to his military service.  He specifically 
stated that the disk herniation is less likely related to the 
Veteran's period of service.

The Board does observe Dr. P.L.'s statement in June 1984 that the 
Veteran's herniated nucleus pulposus was end-stage of a 
continuing disease process that began in service.  He reiterated 
his belief in a September 1984 letter that the in-service injury 
and the subsequent herniated disc were related.  The Board also 
acknowledges the July 2009 letter from Dr. S.K. indicating that 
he believed the Veteran's initial injury was sustained in 
service.  

The Board must assess the credibility and probative value of 
evidence, and provided that it offers an adequate statement of 
reasons and bases, the Board may favor one medical opinion over 
another. Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. 
Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular 
independent medical expert's opinion for its reasons and bases 
where the expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions. Flash v. Brown, 8 Vet. App. 332 (1995).

After weighing the medical evidence, the Board finds the January 
2009 VA examiner's opinion to be the most probative.  The private 
physicians apparently did not have a comprehensive review of the 
claims file.  Dr. P.L. did state in his letters that he had 
reviewed the Veteran's service records.  However, he did not 
indicate that he had reviewed the entire claims file.  Similarly, 
Dr. S.K. indicated that he had reviewed Dr. P.L's notes from 
1984, but there was no indication that he had reviewed any other 
pertinent records.  The Board notes that neither of these 
physicians discussed the fact that the Veteran was asymptomatic 
at the time of his discharge and did not seek treatment for many 
years thereafter.  Nor did they address the post-service 
injuries.  In addition, Dr. S.K. did not discuss the findings of 
a congenital defect.  As such, the opinions of Dr. P.L. and Dr. 
S.K. rest on incomplete information. 

In contrast, the January 2009 VA examiner offered his opinion 
based on a review of all of the evidence, including the service 
treatment records, post-service records, the Veteran's own 
statements , and Dr. P.L.'s June 1984 and September 1984 letters, 
and offered a rationale for the opinion reached that is clearly 
supported by the evidence of record.  In so doing, he discussed 
the findings in service and noted that the Veteran was 
asymptomatic at the time of his discharge from service.  In 
addition, the January 2009 VA examiner addressed the findings of 
a congenital abnormality and post-service injuries. See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (noting that it 
is what an examiner learns from the claims file for use in 
forming the expert opinion that matters and that, when the Board 
uses facts obtained from one opinion over another, it is 
incumbent upon the Board to point out those facts and explain why 
they were necessary or important in forming the appropriate 
medical judgment).

The value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Thus, a medical opinion is inadequate when it 
is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 
177, 180 (1995). See also Knightly v. Brown, 6 Vet. App. 200 
(1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record and 
conclusions of medical professionals which are not accompanied by 
a factual predicate in the record are not probative medical 
opinions).  In this case, and based on the foregoing, the Board 
attaches greater probative weight to the opinion from the January 
2009 VA medical examiner who had the benefit and review of all 
pertinent medical records and who provided a rationale supported 
by the record.  

The Board does observe that a June 1984 letter from the Veteran's 
brother indicated that the Veteran required medical attention and 
treatment for a back injury while in service.  He opined that the 
injury in service has been an aggravation to him since that time.  
While lay persons may provide competent testimony as to visible 
symptoms and manifestations of a disorder, they are generally not 
competent to offer evidence which requires medical knowledge, 
such as opinions regarding medical causation or a diagnosis. 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 
(2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on the foregoing, the Board finds that a preponderance of 
the evidence is against the Veteran's claims for service 
connection for a low back disorder. Because the preponderance of 
the evidence is against the Veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board concludes 
that service connection for a low back disorder is not warranted.



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened, and to this extent only, the appeal is granted.

Service connection for a low back disorder is denied.





______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


